DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31, 2022 has been entered.
 
Response to Amendment
3. The amendment filed by Applicant on October 31, 2022 has been fully considered. The amendment to instant claim 1 is acknowledged. In light of the amendment filed by applicant, all previous rejections are withdrawn. The new grounds of rejections are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.  Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

5. As currently amended, instant claim 1 recites the following limitation:
wherein the filler particles are mechanically bonded by one or more polymer fibers to at least one or more non-adjacent filler particles within the formed particulates and the polymer filaments are caused to deposit in an elongated form within an interstitial space along a grouping of separate but interbonded filler particles, 

However, instant specification does not provide a support for said limitation in its entirety.
Thus, though instant specification recites filaments connecting adjacent particle ([0091] of instant specification) and the polymer comprising elongated polymer chains that can interwine with neighboring elongated chains to form tight matrix around the filler ([0051] of instant specification) and filler particles being mechanically bonded together by the polymer as filaments adhering to and connecting the filler particles ([0009] of instant specification), instant specification does not provide a support for the 
“the filler particles being mechanically bonded by one or more polymer fibers to at least one or more non-adjacent filler particles”, and for “filaments are caused to deposit in an elongated form within an interstitial space along a grouping of separate but interbonded filler particles”.
Further, instant specification recites that the filler particles are mechanically bonded together by the polymer after the step of removal of the solvent and the non-solvent ([0089] of instant specification), but after the step of precipitation the composition.

6. Further, instant claim 1 recite the following limitation:
removing an excess amount of the solvent and the non- solvent from the composition after precipitating the composition to consolidate a plurality of uniformly dispersed filler particles; reducing a volume of the interstitial spaces between the dispersed filler particles occurs after the excess amount of the solvent and the non-solvent is removed, resulting in a decreasing of interstitial spaces existing within the plurality of uniformly dispersed filler particles
However, instant specification does not provide a support for said limitation in its entirety. Though instant specification recites the step of separating the composition from the solvent and non-solvent ([0076] of instant specification), removal of the solvent and non-solvent ([0009]), instant specification does not provide a support for the limitations of removing an excess amount of the solvent and the non- solvent from the composition after precipitating the composition to consolidate a plurality of uniformly dispersed filler particles; reducing a volume of the interstitial spaces between the dispersed filler particles occurs after the excess amount of the solvent and the non-solvent is removed, resulting in a decreasing of interstitial spaces existing within the plurality of uniformly dispersed filler particles. Rather, paragraph [0090] of instant specification recites that the void volume of the porous material is unchanged with respect to the particles without the filler except in proportion to the volume of voids displaced by the polymer.

7. Furthermore, instant claim 1 recites a limitation of:
“wherein the polymer solution is less than or equal to five percent of the solvent”
However, instant specification is silent with respect to the polymer solution being less than 5% of the solvent.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.  Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9. The currently amended claim 1 refers to “the filler particles” and “the polymer filaments”. However, there is a lack of antecedent basis for said limitations. Though instant claim 1 refers to “polymer fibers”, it is not clear if “the polymer filament” are the same or different as “polymer fibers” previously cited.
Further, instant claim 1 recites “a filler content”, “interstitial spaces” and “uniformly dispersed filler particles”. However, in light of absence of prepositions “the” or “said” in front of said terns, it is not clear if the cited content refers to the corresponding terms previously cited or not; in light of absence of prepositions “the” or “said” in front of “uniformly dispersed particles” and “interstitial spaces”, it is not clear terms are the same or different from those previously cited.

10. Instant claim 1 recites a limitation of “provide a very high level of exposed surface area of the filler particles”. However, the term “very high level” is a relative term, which renders the claim indefinite. The term ”very high level” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

11. Instant claim 1 recites a limitation of 
“wherein the polymer solution is less than or equal to five percent of the solvent”
However, there is a lack of antecedent basis for said limitation. Instant claim 1 refers to “solvent mixture” comprising the polymer, but there is no citation of polymer solution. Further, it is not clear what said limitation means.
In the case the limitation assumes that the polymer solution is a solvent mixture comprising the polymer and occupies less than 5% of the solvent, meaning that more than 95% is occupied by the solvent, claim 2 citing the solvent being 50-95%wt lacks its meaning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.   Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (CN105295264, based on translation submitted in IDS on 08/08/19) in view of Kim et al (KR20110135306, published as KR101198672, based on translation submitted in IDS on 08/08/19), GB 868,651, Bernstein et al (US 4,320,185) and Kamen (US 5,416,156), as evidenced by Polyvinylidene fluoride flyer, Carbon Black flyer and US 4,320,210.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

13.  Qian et al discloses a method for preparation of a polyvinylidene fluoride composition in powder form comprising:
a) providing a resin solution comprising 40-100%wt of a polyvinylidene fluoride (PVDF), 60-0%wt of a polyacrylate (as to instant claim 10) in an organic solvent such as dimethylformamide (DMF), dimethylacetamide (DMAc), N-methylpyrrolidone (p. 3, lines 12-14; p. 5, lines 18-25, as to instant claim 3);
b) adding pigment filler to form PVDF composite slurry (p. 3, line 15), the pigment filler comprising carbon black, calcium carbonate or silica (p. 5, lines 8-15, p. 4, lines 10-11, as to instant claim 7);
c) adding the composite slurry to water (as to instant claims 3, 4) and applying a stirring force of the shear field of 500-3000 rpm (Abstract, p. 7, lines 20-30, as to instant claim 4);
d) performing phase transformation precipitation at a rate of up to 100 kg/hr (Abstract);
e) filtering to obtain a PVDF ellipsoidal composite material/particles (p. 3, lines 15-20; p. 6, lines 10-14);
f) drying the composite (p. 9, lines 16-24, Example 1, as to instant claim 5);
g) forming a coating film having thickness of 60 micron (p. 9, lines 8-11, as to instant claims 6, 12) by spraying the PVDF powder coating material;
wherein the pigment and filler are uniformly dispersed in the polymer alloy (p. 3, lines 5-9, as to instant claim 1).

14.  Thus, the first step a) in the process of Qian et al comprises forming a solution of the polymers in the solvent like DMF, followed by addition of pigment/filler particles like carbon black in the second step b). Since the purpose of the process of Qian et al is to make a composite powder having uniformly dispersed pigment/filler particles, therefore, it would have been obvious to a one of ordinary skill in the art to ensure uniform dispersion of said pigment/filler in the polymer solution before the step c) as well, such as by thorough mixing/stirring. Given the pigment/filler particles are uniformly dispersed in the polymer solution in the step b), therefore, the polymer solution (which corresponds to solvent mixture of claim 1) will intrinsically and necessarily be, or would be reasonably expected to be, at least partially disposed within interstitial spaces within the uniformly dispersed pigment/filler particles, as well (as to instant claim 1). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

15.  Thus, water in step c) appears to correspond to the non-solvent used for phase change precipitation. Since pigment filler is added in step b) to the polymer solution in an organic solvent, therefore, the organic solvent appears to comprise the pigment filler (as to instant claim 1).

16. The step b) comprises 40-100%wt of PVDF, 0-60%wt of polyacrylate, 5-50%wt of pigment such as carbon black (p. 5, lines 8-10, abstract) and 5-50%wt of a filler such as silica (p. 5, lines 11-15) dissolved in 100-300%wt, based on the total weight of above components, of the organic solvent such as DMF (p. 5, lines 13-15; p. 6, lines 2-5). Given the PVDF is  in amount of 40%wt, polyacrylate is used in amount of 0%wt, pigment is used in amount of 50%wt and filler is used in amount of 10%wt, therefore, the pigment/filler appear to be used in major amount relative to the polymers and the organic solvent appears to be used in amount at least 50%wt with respect to the polymer solution (as to instant claim 2).

17. All ranges in the process of Qian et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

18. Based on the teachings of Qian et al, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts, types, and thereby volumes of used polymer, solvent and pigment/filler, so to produce the final composite powder having a desired level of filler uniformity and density, depending on the specific end use of the composite, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
19.  As to instant claim 2, the resin solution of step 1) comprising 100-300%wt of organic solvent based on 100% of the total weight of the polymer and pigment/filler weight (p. 6, lines 2-6), i.e. the weight of the solvent is equal to or more than the weight of the polymers.

20. As to instant claims 1, 5, Qian et al discloses step e) comprising filtering, i.e. removing an excess of the solvent and water (non-solvent) (as to instant claim 1), to obtain a PVDF composite material/particles (p. 3, lines 15-20; p. 6, lines 10-14), followed by step f) of drying the composite (p. 9, lines 16-24, Example 1). Since the steps of filtering and drying of the precipitated composite are the same steps of removing an excess amount of the solvent and water from the composite, as cited in instant claim 1, therefore, such removal of the solvent and the water/non-solvent will intrinsically and necessarily lead to, or would be reasonably expected to lead to, at least partial, consolidation of the uniformly dispersed filler particles produced in the previous steps, at least partial reducing of a volume of the interstitial spaces between said particles and thus decreasing of the interstitial spaces existing within the plurality of said uniformly dispersed filler particles, as claimed in instant invention as well, especially since removal of a solvent from solution intrinsically and necessarily leads to consolidation of the particles of solute (e.g. consolidation of sugar particles after evaporation of water from sugar solution). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
It would have been further obvious to a one of ordinary skill in the art to conduct the step drying the PVDF composite material/particles until complete dryness, i.e. until essentially no solvent and water/non-solvent, e.g. less than 5%, are left in the product, given such is desired, depending on the specific end-use of the product.

21. As to instant claim 5, though Qian et al does not explicitly recite the filtering being conducted in less than or equal to 15 seconds, given the time of filtering depends of a) the volume of the slurry to be filtered and b) on the specific filtering apparatus used (i.e. vacuum filtration versus gravity filtration), it would have been obvious to and within the skills of a one of ordinary skill in the art to make variation and optimize by routine experimentation the volume of slurry to be filtered at a time, and to choose the filtration apparatus, i.e. a vacuum filter with a desired level of vacuum, to filter the PDVF slurry of Qian et al, so to ensure fast, e.g. taking place in 15 seconds or less, but thorough filtration/removal of excess solvent and non-solvent, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
22. Thus, Qian et al discloses a method for producing a composition/composite in powder form that comprises the combination of polyvinylidene fluoride/polyacrylate resins and the pigment/filler, wherein the method includes polymer phase inversion using the solvent/non-solvent combination.

23.  Though Qian et al discloses the composition/composite comprising the filler and the polymer, wherein the filler is used in higher relative amount than the resin/polymer, Qian et al does not teach said filler being used in amount of 90%wt or more and the resin – in amount of 1-10%wt. 

24. However, Kim et al discloses a method for manufacturing a composition for making electrodes, comprising:
   a) preparing a mixed slurry by dissolving an electrode constituent conductive material and a polymer binder in a solvent of the polymer binder, followed by
   b) adding a non-solvent for the polymer and a pore-former to cause mutual exchange of the solvent of the polymer and the non-solvent, i.e. phase inversion, and solidification of the polymer (p. 8, lines 4-17; p. 12, [0056], [0056], [0059] of the translation), 
wherein the electrode is having improved porosity ([0060] of the translation);
the polymer includes polyvinylidene fluoride (PVDF), polyvinyl alcohol or polyvinyl chloride ([0063], page 13 of the translation, as to instant claim 10);
the solvent comprises dimethylformamide or dimethylacetamide (p. 8, lines 18-23 of the translation, as to instant claim 3);
the non-solvent comprises water, ethanol (p. 8, lines 23-26 of the translation, as to instant claim 3);
the conductive material comprises graphite or carbon ([0061], p. 13 of the translation, as to instant claim 7).
The electrode composition comprises an increased amount of 95-98%wt of the electrode active material and 2-4%wt of the polymer binder (p. 9, lines 15-19, as to instant claim 1).
Since the conductive material, such as carbon/graphite, i.e. the filler, is added to the solvent mixture comprising the solvent, therefore, the filler will intrinsically and necessarily be dispersed, at least partially, in the solvent as well, i.e. the solvent will intrinsically and necessarily comprise, at least partially, the filler before precipitation as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

25. Kim et al discloses electrode composition comprises 95-98%wt of the electrode active material, such as carbon black and 2-4%wt of the polymer binder, such as PVDF (p. 9, lines 15-19, as to instant claim 1).
Given the composition comprises 98%wt of carbon black (density 2.1 g/cc, as evidenced by Carbon black flyer) and 2%wt of PVDF (density 1.78 g/cc, as evidenced by Polyvinylidene fluoride flyer), therefore, the volume percent of the carbon black filler will be 97.6%volume (assuming 98g of carbon black and 2g of PVDF) (as to instant claim 1).

26. Thus, Kim et al, similarly to Qian et al, discloses a process for making polyvinylidene fluoride polymer/carbon composite using phase inversion technique, i.e. using dimethylformamide as a solvent and water as non-solvent, but further recites the use of as high as 98%wt of carbon material and 2-4%wt of the polymer, wherein said composite having high content of carbon material is used as an electrode.

27. Since both Kim et al and Qian et al are related to processes for forming composites comprising PVDF resin and a carbon material filler, the processes comprising making slurries of the PVDF and the filler in the dimethylformamide solvent, followed by phase inversion using water as the non-solvent, and thereby belong to the same field of endeavor, wherein Kim et al explicitly teaches the use of the carbon material filler in amount of as high as 98%wt, and such composition/composite being used for making electrodes, therefore, it would have been obvious to a one of ordinary skill in the art to  combine the teachings of Kim et al and Qian et al, and to modify, or obvious to try to modify, the process of Qian et al by using the carbon-based filler in the amount of as high as 98%wt, so that the composition/composite of Qian et al having high content of carbon material will be suitable for making electrodes, as taught by Kim et al, as well, and since it would have been obvious to choose material based on its suitability.
The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

28. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation, the relative amounts and the types of used resins, solvent and fillers in the composition/composite of Qian et al in view of Kim et al, so to produce the final composition/composite having a desired combination of properties, such as electric conductivity, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

29.  Qian et al in view of Kim et al do not explicitly recite the step of resin phase inversion under a shear force/high speed stirring leading to fibrillation of the polymer; the use of dissolvable filler during the process; and further forming a layer from the composite/composition by thermoforming.

30. However,
1) GB 868,651 teaches a method for forming polymer fibrils/fibrids comprising forming a solution of polymers in a solvent, subjecting that solution to shearing action while they are being precipitated from their solution by introducing a non-solvent for the polymers as a “precipitant” (p. 4, line 126-p. 5, line 5), wherein the solvent is DMF and water is used as a non-solvent (p. 5, lines 110-115). Either the solution or the precipitant/non-solvent may contain additives including fillers such as silica, pigments (p. 6, lines 25-30; p. 6, lines 35-44). Thus, GB 868,651 explicitly teaches the method for forming polymer fibrils using phase inversion of a polymer solution, said polymer solution also containing fillers, under a shearing action. It is further noted that, as evidenced by US 4,320,210, the terms “fibrids” and “fibrils” are having the identical meaning (col. 1, lines 5-25; col. 13, lines 16-30).

2)   Bernstein et al discloses an electrode composition comprising electrode active particles, such as carbon black, encradled in a porous fiber-containing polymeric composition, wherein the composition comprises 75-99%wt (also as to instant claim 1) of the electrode active material (col. 2, lines 1-15), preferably above 80%wt of the electrode active material, 0.5-5%wt of the fibrillated polymer (also as to instant claim 1) and 0.5-20%wt of support-contributing polymer (col. 6, lines 2-10). The electrode composition comprises fibrils developed from a fibrillatable polymer, such as a fluorocarbon polymer (col. 4, lines 1-10), dispersed throughout the electrode active particles and a pore-former (col. 2, lines 16-24).
The composition is produced by subjecting a mixture of the carbon black, fiber-forming polymer and the pore-former to conditions for fibrillating the fiber-forming polymer, wherein the fibrillating is conducted under shear stresses; after removal of the pore-former, the resultant electrode system is porous, fiber-containing conductive material in the form of particles or pellets (col. 2, lines 25-41; col. 6, lines 38-40).
The produced pellets can be further converted to a desired shape, such as sheet/film having thickness of 1-10 mil (0.025-0.25 mm), by extrusion or injection molding (col. 6, lines 38-50, as to instant claims 6, 9, 12). The films are having structural integrity (col. 7, lines 7-15).
The pore-former comprises water-soluble resins that can be removed with water (col. 4, lines 54-68); the pore-former is present in a precursor composition in amount of about 10%wt (col. 5, lines 51-55).
Since the pore-former is water-soluble, therefore, the pore-former appears to correspond to a dissolvable filler, as claimed in instant claim 8, and since said pore-former is present in amount of 10%wt in the precursor composition, therefore, upon removing of water, said pore-former will intrinsically and necessarily be present in the final electrode composition in amount of less than 15%wt as well (as to instant claim 8).
Thus, Bernstein et al discloses electrode material comprising a major amount of carbon black in combination with minor amount of fluorocarbon polymer binder in the form of fibrils, wherein the electrode material is produced in the form of particles/pellets first, which particles may further be converted into sheet/films of various thicknesses, and wherein the produced films are specifically cited as having structural integrity without the necessity of using a separate supporting structure (col. 2, lines 7-10, as to instant claim 12). Bernstein et al explicitly teaches that the polymer fibrils are produced under shear stresses.

3)  Kamen discloses a coating composition comprising a fibrillated fluoropolymer matrix and a pigment (Abstract), wherein Kamen explicitly teaches that when the mixture of a polymer, pigment and solvent is subjected to high speed mixing, the polymer will fibrillate in situ and the pigment will become enmeshed in the fibrous strands (col. 4, lines 30-40; p. 3, lines 58-62). That is, Kamen explicitly shows that high speed mixing causes fibrillatable polymer, such as fluorocarbon polymer, to fibrillate in the presence of solvents as well.

31.  Since Bernstein et al and Qian et al in view of Kim et al are related to porous electrode compositions comprising a combination of a major amount of carbonaceous electrode-active material and minor amount of solidified fluorocarbon polymer, and thereby belong to the same field of endeavor, wherein i) Bernstein et al teaches the advantages of the fluorocarbon polymer binder being in the form of fibrils to provide the composition with structural integrity, and further wherein ii) Kamen explicitly teaches that when the mixture of a polymer, pigment and solvent is subjected to high speed mixing, the polymer will fibrillate in situ and the pigment will become enmeshed in the fibrous strands,  and iii) GB 868,651 explicitly teaches the method for forming  polymer fibrils using phase inversion of a polymer solution under a shearing action, wherein said polymer solution also containing fillers, therefore, based on the combined teachings of Kamen, GB 868,651 and Qian et al in view of Kim et al, it would have been reasonable to expect that the phase inversion of the polymer solution comprising fillers under high speed mixing in the process of Qian et al in view of Kim et al will intrinsically and necessarily lead, at least partially,  to fibrillation of the polymer, i.e. forming fibrils, as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Further, based on the combined teachings of GB 868,651, Kamen, Bernstein et al and Qian et al in view of Kim et al, it would have been obvious to a one of ordinary skill in the art to  conduct, or obvious to try to conduct the phase inversion step in the process of Qian et al in view of Kim et al under such high speed mixing, so to cause the PVDF polymer to, at least partially, fibrillate and solidify in the form of fibrils, thereby ensuring that the electrode composition of Qian et al in view of Kim et al would have structural integrity without the necessity of using a separate supporting structure as well, as taught by Bernstein et al, thereby arriving at the present invention. It would have been further obvious to a one of ordinary skill in the art to prepare the porous electrode composition of Qian et al in view of Kim et al using water-soluble pore-former as additional filler, so to prepare the electrode composition of Qian et al in view of Kim et al having a desired level of porosity, and further to use the electrode composition of Qian et al in view of Kim et al  to form the shaped articles having structural integrity by extrusion or injection molding, as taught by Bernstein et al as well, thereby arriving at the present invention.
The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

32. Since the method for forming the composition/composite of Qian et al in view of Kim et al, Kamen, Bernstein et al and GB 868,651 is substantially the same as that claimed in instant invention, i.e. comprises substantially the same steps of forming a polymer/filler slurry in a solvent, followed by phase inversion step under stirring using a non-solvent, filtering and drying the composite, wherein the volume ratios of the solvent to the fillers and the relative amounts of fillers, polymers and solvent are overlapping with corresponding ratios of those as claimed in instant invention, therefore, the produced composition/composite will intrinsically and necessarily have, or would be reasonably expected to have the same structure as that claimed in instant invention, i.e. the fillers being uniformly dispersed, at least partially attached to the polymer fibrils providing a relatively high level of exposed surface area of said particles, further the filler particles at least partially mechanically bonded by the polymer fibrils to other filler particles with the polymer fibrils having, at least partially, elongated form within an interstitial space along a grouping of separate but interbonded filler particles, the filler particles being, and the composite having decreased interstitial spaces existing within the plurality of uniformly dispersed filler particles,  as well, especially since Kamen  explicitly teaches that upon fibrillation of the polymer in-situ, the pigment will become enmeshed in the fibrous strands (col. 4, lines 30-40; p. 3, lines 58-62), and since the phase inversion is conducted under a high shear mixing, thereby ensuring uniform distribution of the fillers and fibrils, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Response to Arguments
33.  Applicant's arguments filed October 31, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764